DISSENTING STATEMENT BY
LAZARUS, J.:
I respectfully dissent. I disagree with the majority’s holding that Father’s claims are waived. The majority relies on In Interest of R.P., 957 A.2d 1205 (Pa.Super.2008). However, I believe R.P. is distinguishable and, therefore, the majority’s reliance on it to justify waiver is misplaced.
Essentially, Father’s claims challenge the sufficiency of the evidence to terminate his parental rights in light of a “financially prohibitive, repetitive, and burdensome” permanency plan. Since exceptions are no longer allowed in termination cases, see Pennsylvania Orphans’ Court Rule 7.1(e) (“No exceptions shall be filed to any order in involuntary termination or adoption matters under the Adoption Act, 23 Pa. C.S. Section 2501, et seq.”), the first opportunity Father had to challenge whether the evidence clearly and convincingly established termination under 23 Pa.C.S. § 2511 was on appeal, in a Pa.R.A.P. 1925(b) Statement of Matters Complained of on Appeal. Father filed his 1925(b) Statement, and the trial court addressed the claims in its opinion.
In R.P., on which the majority relies, the trial court in a dependency adjudication precluded Mother’s counsel from reviewing notes used to refresh the recollection of three medical experts during cross-examination. Counsel did not object to the court’s ruling, and this Court found the claim waived when Mother raised the issue on appeal. Id. at 1222. See also In re: S.C.B., 990 A.2d 762 (Pa.Super.2010) (mother’s failure to raise issue at six days of hearings deprived trial court of opportunity to rule on necessity for guardian ad litem to continue to participate at time of hearings). A specific objection in that context is required so that the trial court has an opportunity to correct the error, if any. S.C.B., swpra. In my view, a termination ease where the claim is whether the evidence supports termination under the statute, is quite different.
My review of the case law in termination of parental rights cases reveals considerable restraint in the use of the waiver doctrine, and properly so. In termination cases, waiver of the issue of whether the statutory grounds have been established for termination has been limited to failure to file a Rule 1925(b) statement, failure to *613include a claim in the Rule 1925(b) statement, or failure to develop the argument on the issue in the appellate brief. See, e.g., In re J.K., 825 A.2d 1277 (Pa.Super.2003) (claim that termination of mother’s parental rights was not supported by competent evidence was waived where such issue was not argued in mother’s brief, nor preserved through mother’s statement of appeal); In re K.T.E.L., 983 A.2d 745 (Pa.Super.2009) (because mother’s challenges to statutory grounds for terminating her parental rights were not raised in statement of questions involved on appeal, they were waived on appeal). See also In re J.T., 983 A.2d 771, 774-75 (Pa.Super.2009) (recognizing “unique nature” of parental termination eases and holding that a “late filing of a required Rule 1925(b) statement does not mandate a finding of waiver.”). In my opinion, it is inappropriate in a termination of parental rights case to require an objection at some point during the trial or hearing to preserve what boils down to a sufficiency of evidence claim.1
Although the majority finds waiver, it continues, in dicta, to review the issues and concludes that the evidence was sufficient to support termination under sections 2511(a)(5) and 2511(a)(8). Because the majority has determined the issues were waived, I find it unnecessary to address the merits of the issues raised.

. By way of analogy, a defendant in a criminal case may raise the issue of sufficiency of the evidence for the first time on appeal. Pennsylvania Rule of Criminal Procedure 606(A) provides: “A defendant may challenge the sufficiency of the evidence to sustain a conviction of one or more of the offenses charged in one or more of the following ways: ... (7) a challenge to the sufficiency of the evidence made on appeal. Pa.R.Crim.P. 606(A)(7). sufficiency of the evidence for the first time on appeal. Pennsylvania Rule of Criminal Procedure 606(A) provides: "A defendant may challenge the sufficiency of the evidence to sustain a conviction of on one or more of the offenses charged in one or more of the following ways: ... (7) a challenge to the sufficiency of the evidence made on appeal. Pa.R.Crim.P. 606(A)(7) (emphasis added).